DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Response to Amendment
	The amendment file 06/06/2022 has been entered. Claims 17, 19, 27 and 30 have been amended. Claim 18 has been cancelled. Claims 1-16 and 21-22 were previously cancelled. Claims 33-34 are new. Claims 17, 19-20 and 23-34 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19-20, and 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites “the breathability of the wound dressing composition is greater than 1500 gsm/25hrs/37C”. The specification fails to describe this limitation. Applicant points to page 7, ln. 27-29 of the PCT application for support for this limitation, however, page 7, ln. 27-29 of the PCT application discloses that “the breathability of the anchor material is greater than about 1500 gsm/24hrs/37C”. Claims 19-20, 23-29, 31 and 33 are also rejected due to dependency on claim 17. Independent claim 30 and its dependents, claims 32 and 34, also recite this limitation and are also rejected. 
Claims 17, 19-20, and 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a breathability of 4 g/10cm-2/24hr, does not reasonably provide enablement for “the breathability of the wound dressing composition is greater than 1500 gsm/24hrs/37C”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-20 and 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the breathability of the wound dressing composition is greater than 1500 gsm/24hrs/37C” which is an open-ended numerical range. One of ordinary skill in the art before the effective filing date of the claimed invention cannot ascertain what the upper limit of “greater than 1500 gsm/24hrs/37C” is. 
Claims 19-20, 23-29, 31 and 33 are also rejected due to dependency on claim 17.
Claim 30 recites “the breathability of the wound dressing composition is greater than 1500 gsm/24hrs/37C” which is an open-ended numerical range. One of ordinary skill in the art before the effective filing date of the claimed invention cannot ascertain what the upper limit of “greater than 1500 gsm/24hrs/37C” is.
Claims 32 and 34 are also rejected due to dependency on claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 26-27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (Pub. No.: US 2008/0312572 A1) in view of Auguste et al. (Pub. No.: US 2014/0142526 A1).
Regarding claim 17, Riesinger discloses (fig. 5) a wound dressing composition comprising 
A first layer of an absorbent material (¶ 0172, ln. 1-2, liquid-absorbing inner layer 1), 
A second layer of a superabsorbent polymer in the form of a powder or granules (¶ 0172, ln. 6-8, superabsorbent particles 20), wherein the superabsorbent polymer is mixed with an adhesive material (¶ 0178, ln. 2-4), and
A third layer (additional layer 5) of a superabsorbent material in the form of fibres (additional layer 5 which consists of carboxymethylcellulose fibres, ¶ 0179, ln. 4-5), wherein the superabsorbent material in the third layer comprises starch, cellulose, polymeric materials (carboxymethylcellulose fibres ¶ 0179, ln. 4-5), a polymeric material obtained by graft polymerization of acrylic acid onto the chain of carboxymethyl cellulose, and a blend of chitosan fibres with a material that has an acid associated therewith, wherein the second layer is positioned between the first layer and the third layer (see fig. 5, ¶ 0178, ln. 2-6). 
Riesinger fails to disclose that the absorbent material comprises a foam and that the breathability of the wound dressing composition is greater than 1500 gsm/24hrs/37C. 
Auguste teaches (fig. 1) a wound dressing composition (abstract) and thus in the same field of endeavor comprising a first layer of an absorbent material, wherein the absorbent material comprises a foam (absorbent foam 2, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent material of Riesinger, such that it is a foam, as taught by Auguste, as foams are suitable for dressings for chronic wounds or acute wounds (Auguste ¶ 0001).
Auguste further teaches that it is desirable for the wound dressing composition to have good breathability (¶ 0004, ln. 5-6, ¶ 0005) while at the same time avoiding risks of leaking and of maceration and of being impermeable to liquids and to bacteria (¶ 0005). Thus, Auguste teaches that the breathability of the wound dressing composition is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing composition of Riesinger in view of Auguste such that it has a breathability greater than 1500 gsm/24hrs/37C in order to avoid risks of leaking and maceration and of being impermeable to liquids and to bacteria (Auguste ¶ 0005).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 26, Riesinger discloses a backing layer (covering 2). Riesinger in view of Auguste fail to teach that the backing layer that is highly breathable. 
Auguste teaches (fig. 1) a backing layer (substrate 4) that is highly breathable (¶ ¶ 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backing layer of Riesinger in view of Auguste such that it is highly breathable, as taught by Auguste, in order to avoid contact of the wound with external liquids and bacteria and maceration of the wound (Auguste ¶ 0029).
Regarding claim 27, Riesinger in view of Auguste teach the wound dressing composition of claim 17. 
Riesinger further discloses (fig. 5) a method of manufacturing a wound dressing composition, comprising the steps of:
a) providing a first layer (liquid-absorbing inner layer 1) of an absorbent material (cellulose-like material, ¶ 0172, ln. 1-2), a second layer of a superabsorbent polymer (superabsorbent particles 20) in the form of a powder or granules (¶ 0172, ln. 6-8), and a third layer (additional layer 5) of a superabsorbent material in the form of fibres (additional layer 5 which consists of carboxymethylcellulose fibres, ¶ 0179, ln. 4-5), wherein the superabsorbent material in the third layer comprises a material selected from starch, cellulose, polymeric materials (carboxymethylcellulose fibres, ¶ 0179, ln. 4-5), a polymeric material obtained by graft polymerization of acrylic acid onto the chain of carboxymethyl cellulose, and a blend of chitosan fibres with a material that has an acid associated therewith, wherein the second layer is positioned between the first layer and the third layer (see fig. 5, ¶ 0178, ln. 2-6). 
b) Attaching the second layer either to the first layer or to the third layer (second layer comprises dried adhesive dispersion, therefore second layer must be attached to either first layer or third layer), either simultaneously or sequentially, whereby the second layer is positioned between the first layer and the third layer (see fig. 5, ¶ 0178, ln. 2-6).
As discussed above in claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Riesinger such that the absorbent material comprises a foam. 
Regarding claim 30, Riesinger discloses (fig. 5) a wound dressing (absorbent article 30) comprising a wound dressing composition (see fig. 5), the wound dressing composition comprising a first layer (liquid-absorbing inner layer 1) of an absorbent material (cellulose-like material, ¶ 0172, ln. 1-2), a second layer of a superabsorbent polymer (superabsorbent particles 20) in the form of a powder or granules (¶ 0172, ln. 6-8), and a third layer (additional layer 5) of a superabsorbent material in the form of fibres (additional layer 5 which consists of carboxymethylcellulose fibres, ¶ 0179, ln. 4-5), wherein the superabsorbent material in the third layer comprises starch, cellulose, polymeric materials (carboxymethylcellulose fibres, ¶ 0179, ln. 4-5), a polymeric material obtained by graft polymerization of acrylic acid onto the chain of carboxymethyl cellulose, and a blend of chitosan fibres with a material that has an acid associated therewith, wherein the second layer is positioned between the first layer and the third layer (see fig. 5, ¶ 0178, ln. 2-6), wherein the second layer is positioned between the first layer and the third layer (see fig. 5, ¶ 0178, ln. 2-6).
Riesinger fails to disclose that the absorbent material comprises a foam and that the breathability of the wound dressing composition is greater than 1500 gsm/24hrs/37C. 
Auguste teaches (fig. 1) a wound dressing composition (abstract) and thus in the same field of endeavor comprising a first layer of an absorbent material, wherein the absorbent material comprises a foam (absorbent foam 2, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent material of Riesinger, such that it is a foam, as taught by Auguste, as foams are suitable for dressings for chronic wounds or acute wounds (Auguste ¶ 0001).
Auguste further teaches that it is desirable for the wound dressing composition to have good breathability (¶ 0004, ln. 5-6, ¶ 0005) while at the same time avoiding risks of leaking and of maceration and of being impermeable to liquids and to bacteria (¶ 0005). Thus, Auguste teaches that the breathability of the wound dressing composition is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing composition of Riesinger in view of Auguste such that it has a breathability greater than 1500 gsm/24hrs/37C in order to avoid risks of leaking and maceration and of being impermeable to liquids and to bacteria (Auguste ¶ 0005).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 31, Riesinger discloses a method of absorbing fluid discharged from a physiological target, or in stemming a flow of a fluid discharged from a physiological target site, the method comprising use of the wound dressing composition according to claim 17 (abstract). 
Regarding claim 32, Riesinger discloses a method of absorbing fluid discharged from a physiological target, or in stemming a flow of a fluid discharged from a physiological target site, the method comprising use of the wound dressing according to claim 30 (abstract). 

Claims 19 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Auguste, as applied to claims 17, 27 and 30 above, and further in view of Bradford et al. (Pub. No.: US 2013/0296818 A1).
Regarding claim 19, Riesinger in view of Auguste fail to teach wherein the superabsorbent material in the third layer comprises a polymeric material selected from poly(vinyl alcohol), poly(ethylene oxide) and poly(acrylic acid), or a derivative thereof.
Bradford teaches a wound dressing composition (abstract) in the same field of endeavor comprising a third layer of a superabsorbent material in the form of fibres (¶ 0003), wherein the superabsorbent material in the third layer comprises a polymeric material selected from poly(vinyl alcohol), poly(ethylene oxide) and poly(acrylic acid), or a derivative therefore (polyacrylates (¶ 0003, ln. 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the carboxymethyl cellulose fibres of Reisinger in view of Auguste for the a polymeric material selected from poly(vinyl alcohol), poly(ethylene oxide) and poly(acrylic acid), or a derivative therefore of Bradford as such fibers are similarly suitable of forming a gel when in contact with wound fluid and largely lock this fluid within the structure of the material and thus providing the desirable attribute that the fluid is retained within the material and cannot be easily squeezed out (Bradford ¶ 0003, ln. 1-11). 
Regarding claim 33, Riesinger in view of Auguste fail to teach wherein the superabsorbent material in the third layer comprises a polymeric material selected from poly(vinyl alcohol), poly(ethylene oxide) and poly(acrylic acid), or a derivative thereof.
Bradford teaches a wound dressing composition (abstract) in the same field of endeavor comprising a third layer of a superabsorbent material in the form of fibres (¶ 0003), wherein the superabsorbent material in the third layer comprises a polymeric material selected from poly(vinyl alcohol), poly(ethylene oxide) and poly(acrylic acid), or a derivative therefore (polyacrylates (¶ 0003, ln. 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the carboxymethyl cellulose fibres of Reisinger in view of Auguste for the a polymeric material selected from poly(vinyl alcohol), poly(ethylene oxide) and poly(acrylic acid), or a derivative therefore of Bradford as such fibers are similarly suitable of forming a gel when in contact with wound fluid and largely lock this fluid within the structure of the material and thus providing the desirable attribute that the fluid is retained within the material and cannot be easily squeezed out (Bradford ¶ 0003, ln. 1-11). 
Regarding claim 34, Riesinger in view of Auguste fail to teach wherein the superabsorbent material in the third layer comprises a polymeric material selected from poly(vinyl alcohol), poly(ethylene oxide) and poly(acrylic acid), or a derivative thereof.
Bradford teaches a wound dressing composition (abstract) in the same field of endeavor comprising a third layer of a superabsorbent material in the form of fibres (¶ 0003), wherein the superabsorbent material in the third layer comprises a polymeric material selected from poly(vinyl alcohol), poly(ethylene oxide) and poly(acrylic acid), or a derivative therefore (polyacrylates (¶ 0003, ln. 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the carboxymethyl cellulose fibres of Reisinger in view of Auguste for the a polymeric material selected from poly(vinyl alcohol), poly(ethylene oxide) and poly(acrylic acid), or a derivative therefore of Bradford as such fibers are similarly suitable of forming a gel when in contact with wound fluid and largely lock this fluid within the structure of the material and thus providing the desirable attribute that the fluid is retained within the material and cannot be easily squeezed out (Bradford ¶ 0003, ln. 1-11). 

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Auguste, as applied to claim 17 above, and further in view of Demhartner (Patent Number: US 5,763,331).
Regarding claim 20, Riesinger discloses wherein the superabsorbent polymer is mixed with an adhesive (¶ 0178, ln. 2-4) to bond the first layer of the absorbent material and the third layer of the superabsorbent material together (see fig. 5). Riesinger in view of Auguste fail to teach wherein the adhesive is a hot meltable adhesive. 
Demhartner teaches (fig. 2) a composition in the same field of endeavor wherein the superabsorbent polymer (layer 18 of granular acrylate, col. 5, ln. 7-8) is mixed with a hot meltable adhesive (col. 3, ln. 54-59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of Riesinger in view of Auguste such that it is a hot meltable adhesive, as taught by Demhartner, as hot meltable adhesives are compatible with superabsorbent materials (Demhartner col. 3, ln. 3-4). 
Regarding claim 25, Riesinger in view of Auguste and further in view of Demhartner fail to teach wherein the hot meltable adhesive is selected from acrylic adhesives and polyurethane adhesives.  
Demhartner teaches that the adhesive material is selected from acrylic adhesives and polyurethane adhesives (col. 4, lines 12-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the adhesive of Riesinger in view of Auguste and further in view of Demhartner such that it is selected from acrylic adhesives and polyurethane adhesives as taught by Demhartner, in order to provide an adhesive with a reduced moisture content in order to prevent swelling and absorption of moisture by the granules (Demhartner col. 4, lines 12-14). 

 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Auguste, as applied to claim 17 above, and further in view of Olson (Pub. No.: 2010/0069863 A1).
Regarding claim 23, Riesinger in view of Auguste fail to teach that the fibres form a non-woven layer. 
Olson teaches (fig. 2-3) a wound dressing composition in the same field of endeavor comprising a layer (second absorbent layer 232) that is a super absorbent material in the form of fibres (¶ 0054, ln. 1-3), wherein the fibres form a non-woven layer (¶ 0054, ln. 14-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibres of Riesinger in view of Auguste such that they form a non-woven layer, as taught by Olson. Doing so would provide third layer that has structure to be used in a wound dressing composition. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Auguste and Demhartner, as applied to claim 20 above, and further in view of Locke et al. (Pub. No.: US 2016/0175156 A1), hereinafter Locke.
Regarding claim 24, Riesinger in view of Auguste and Demhartner fail to teach the adhesive material comprises a pressure-sensitive adhesive. 
Locke teaches (fig. 1) a wound dressing composition (124) in the same field of endeavor that utilizes pressure-sensitive adhesive (136) to seal the layers of the composition together (¶ 0060, ln. 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the adhesive of Riesinger in view of Auguste and Demhartner such that it is a pressure-sensitive adhesive as taught by Locke. Doing so provides an adhesive that is a medically-acceptable adhesive (Locke ¶ 0060, ln. 1-6). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Auguste, as applied to claim 27 above, in view of Rovaniemi (Pub. No.: US 2015/0088085 A1).
Regarding claim 28, Riesinger in view of Auguste fail to teach wherein the second layer is attached to the first layer before it is attached to the third layer. 
Rovaniemi teaches (fig. 1) a method in the same field of endeavor comprising a wound dressing composition (absorbent core 2) wherein the second layer (superabsorbent particles) is attached to the first layer (first sub-layer 2b) before it is attached to the third layer (second sub-layer 2a) (¶ 0071, ln. 6-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Riesinger in view of Auguste such that the second layer is attached to the first layer before it is attached to the third layer, as taught by Rovaniemi. Doing so would manufacture the wound dressing composition and provide a fixation of the second layer (Rovaniemi ¶ 0071, ln. 6-10). Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04.IV.C). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of Auguste, as applied to claim 27 above, in view of Demhartner.
 Regarding claim 29, Riesinger discloses wherein the superabsorbent polymer is blended with an adhesive material (¶ 0178, ln. 2-4). Riesinger in view of Auguste fail to teach wherein the superabsorbent polymer is blended with the adhesive material prior to carrying out step (b). 
Demhartner teaches (fig. 2) a method in the same field of endeavor wherein the superabsorbent polymer (granules of layer 18) is blended with an adhesive material prior to attaching the second layer either to the first or to the third layer (col. 2, ln. 36-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Riesinger in view of Auguste such that the superabsorbent polymer is blended with the adhesive material prior to carrying out step (b), as taught by Demhartner in order to affix the superabsorbent polymer reliably and non-slidingly (Demhartner col. 5, ln. 8-10) to either the first or the third layer. 

Response to Arguments
Applicant’s arguments with respect to claim 17, 19-20 and 23-34 have been considered but are moot because the new ground of rejection does not rely on the previous grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Auguste is relied upon to teach the foam and breathability recited in amended claims 17, 27 and 30. 
Applicant argues, page -7, that Riesinger only has carboxymethylcellulose fibres that are alleged to be acting as a superabsorbent material. However, the carboxymethylcellulose fibers of Riesinger are polymeric material, since caboxymethyl cellulose is a polymer derived from cellulose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781